Citation Nr: 0906746	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. Bilateral hearing loss was not aggravated during the 
Veteran's active service, nor is it otherwise related to the 
Veteran's active service, nor may it be presumed related to 
the Veteran's active service.

2. Bilateral tinnitus is not etiologically related to the 
Veteran's active service nor may it be presumed related to 
the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2008).

2. The criteria for the establishment of service connection 
for bilateral tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in April 2005 and 
March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until the March 2006 letter. Although this notification 
obligation was not met before initial RO decision in August 
2005, the Board finds this timing error non-prejudicial since 
his service connection claims are denied, rendering the 
content of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and a private audiogram are associated with 
the claims file. The Veteran was afforded a VA examination 
for his claimed disabilities. The RO fulfilled its duty to 
assist.

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

The Veteran contends that his hearing loss and tinnitus are 
related to noise exposure during active service. The 
preponderance of the evidence is against such a finding, and 
the claims will be denied. 

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 
Service connection requires findings as to the existence of a 
current disability and of a connection between the Veteran's 
service and the disability. Watson v. Brown, 4 Vet. App. 309 
(1993).

The Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service. 38 C.F.R. § 3.304(b). A preexisting injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records show that the Veteran receiving a 
"2" on his hearing profile at his November 1963 Induction 
examination. See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service). The 
induction audiogram showed the following levels of hearing: 

Ear/Freque
ncy
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
10 db
15 db
20 db

15 db
Left
20 db
20 db
20 db

15 db

The Veteran was place on profile for his hearing until March 
1964, when he took another audiogram that showed improved 
hearing. His PUHLES profile was upgraded from "2" to "1" 
as a result. The Veteran's hearing was as follows: 

Ear/Freque
ncy
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
10 db
10 db
15 db
20 db
15 db
Left
5 db
5 db
10 db
15 db
25 db


The Veteran's November 1965 Separation Examination Audiogram 
showed the following levels of hearing:

Ear/Freque
ncy
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
5 db
5 db
10 db

5 db
Left
5 db
10 db
10 db

10 db

The next recorded complaint of hearing loss and tinnitus was 
in the Veteran's March 2005 claim. He reported experiencing 
hearing loss and tinnitus since active service. During active 
service, he reported experiencing severe acoustic trauma from 
small arms, machine gun fire, and missile explosions without 
hearing protection. The Veteran's DD-214 shows he served in 
an artillery branch. The Board finds the Veteran's reports of 
noise exposure credible. 

The Veteran underwent an August 2005 VA audiological 
examination. The Veteran had experienced hearing loss and 
tinnitus. The examiner reported the Veteran as first noticing 
hearing loss three or four years ago and first experiencing 
tinnitus in 1965. Noise exposure included active service 
activities in addition to construction, hunting, chainsaw, 
and snowmobile. An audiogram confirmed the following hearing 
levels:

Ear/Freque
ncy
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
15 db
10 db
35 db
55db
65 db
Left
15 db
10 db
35 db
45db
65 db

The Maryland CNC speech recognition test showed 96 percent 
recognition in the right ear and 98 percent recognition in 
the left ear. 

The examiner opined that it is less likely that hearing loss 
and tinnitus is related to active service noise exposure. He 
based his opinion on the Veteran having normal hearing upon 
separation from service, delayed hearing loss onset, and 
post-service noise exposure. 

The Veteran submitted a March 2006 private audiogram showing 
similar levels of hearing loss as the audiogram at the VA 
examination. 

In an October 2005 statement, the Veteran stated that the VA 
audiologist mistakenly reported him as stating his hearing 
loss began 3 to 4 years ago. The Veteran denied making such a 
statement and reiterated that his hearing loss was incurred 
during active service. He also stated that post-service he 
used hearing protection. 

The Board notes that there is no record of medical treatment 
for hearing loss and tinnitus for nearly forty years from 
separation from active service. With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many years 
could be decisive. See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

There also is no competent medical evidence supporting an 
etiological relationship between active service noise 
exposure and current hearing loss and tinnitus. The Veteran 
is of the opinion that his hearing loss and tinnitus are 
related to active service or was aggravated by active 
service. It is well-established that laypersons, such as the 
Veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). Competent medical evidence is required to 
establish the etiology of disability. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). 

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of an April 2005 letter 
from the RO to him, but he has failed to do so. A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. Without competent medical 
evidence establishing an in-service etiology for the current 
tinnitus or hearing loss or evidence of an aggravation of the 
pre-service hearing loss, the claims are denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


